Dissenting Opinion by
Judge Menoee:
I respectfully dissent. My reading of the record fails to convince me that the land condemned here was, in the words of the statute, “of unusual scenic beauty, especially such as provide [s] impressive views, water falls, gorges, creeks, caves, or other unique and interesting features.”1 These statutory words are the criteria and prerequisite for condemning under Section *3351806(b), and I cannot conclude, as does the majority, that the Department of Environmental Resources has, under Section 1806(b), the power of eminent domain for the taking of “any lands” which it considers proper for State park lands.
Judge Crumlish, Jr. joins in this dissent.

 Act of April 9, 1929, P. L. 177, as amended, §1806(b), 71 P.S. §466(b).